DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 20-25 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Ellis et al [US 2007/0131864]
Claim 20.    A method for monitoring operation of an environmental contaminant mitigation and/or remediation system (the system 100 includes a detecting contamination system 104 and a remediation subsystem 100 from source facility 150, see Fig.1, abstract), the method comprising:
generating, by a sensor module (the sensor 212 and/or 400 detecting gas or vapor from various locations in the ground soil 205 communicating through intake lines 214, 216, 218, 220, see Figs. 4, 9, para [0038, 0041, 0058]) in communication with the environmental contaminant mitigation and/or remediation system, sensor signals (the sensors 212 and 400 detected of concentrations of gases, see Fig. 4, 9, para [0058, 0065, 0066]) indicative of a sensor condition or the environmental contaminant mitigation and/or remediation system;


transmitting over a cellular network (the cellular network 122, see Fig. 3, para 0036]) the sensor data from the sensor controller to a remote computer (the transmitting of sensed signals from the local controller 124 to the remote control center 120, see Fig. 3, 15, 17, para [0036, 0081]).

Claim 21.    The method of claim 20, further comprising: transmitting the sensor data from the sensor controller to a data server; generating, on the data server, operation data indicative of the operation of the environmental contaminate mitigation and/or remediation system based on the sensor data and facilitate access to the operation data by the remote computer (as cited in respect to claim 20 above, and wherein the data computer communications networks 122 including Internet, world-wide-web or server, see Fig. 3, 15, para 0060]).

Claim 22.    The method of claim 21, further comprising, generating, on the data server and based on the operation data, an operational indicator indicative of the length of time for which the air contaminate mitigation and/or remediation system has been operational (as cited in respect to claims 20 and 21 above, and wherein the controller 120 determines to check and store data for periodic status checks of local controller 

Claim 23.    The method of claim 20, further comprising, changing, via the sensor controller, a setting, configuration, or operating condition of the environmental contaminant mitigation and/or remediation system based on the generated sensor data (the set and/or change operating parameters, configurations, see para [0085, 0089, 0114]).

Claim 24.    The method of claim 20, further comprising generating, by the sensor controller, an alarm in response to the sensor data having a reference relationship to a threshold value (the step notification 1406 indicative of contamination of ground soil 205 fall to acceptable levels, see Fig. 17, para 0094]).

Claim 25.    The method of claim 20, wherein generating sensor signals comprises generating pressure signals indicative of the pressure generated in a sub-foundation area of a building relative to the air pressure of an internal and/or external environment of a building (the step notification 1406 indicative of contamination of underground or below ground line 204 including vapor pressure, see Figs. 4, 17, para [0037, 0056]).

Response to Arguments
Applicant’s arguments, see the arguments and amendment, filed on 12/14/2020, with respect to the rejection(s) of claim(s) 1, 2, 5-18 and 20-27 under Hatton et al have Ellis et al regarding to the newly added subject matter of “transmitting over a cellular network the sensor data from the sensor controller to a remote computer”, which to make the rejection smoother.

Conclusion
Claims 1, 2-5-18, 26 and 27 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moskoff discloses the system and method in which compact water impurity detector and monitoring units intended for domestic use are installed in a residential environment while detected values are electronically transmitted to a Central Monitoring Station (CMS), where customers can register and pay over the Internet.  This data is transmitted from a compact control box, known as the wall unit that translates the data for output to the CMS, located in another geographic locale, via a common data acquisition network. This network can be the Internet or a cellular and/or satellite connection. Upon detection of contaminants above a threshold level, the monitoring device will make a sound through a wall unit located in the vicinity, to warn the average household tap water user of such unsatisfactory condition of his/her water elements, as the conditional values are sent using EDI onto the network, and then onward to the CMS website.	[US 6,753,186]
Vitally et al discloses the system lets out excess vapor pressure into the environment via a relief valve. The fuel station is required to include the monitoring of information, such as vapor pressure, vapor flow, and the quantity of fuel in an underground storage tank, as accomplished by the vapor recovery system and its sensors, to reduce emissions into the environment. Fuel stations in need of upgrading to the Stage II vapor recovery requirements must implement the respective components including sensors while also implementing the safety devices.  These sensors are located in hazardous areas, so that these sensors and their wiring require the use of intrinsic safety equipment. If the station is newly constructed, then separate underground IS conduit can readily be run to house the IS wiring needed to safeguard the sensors and their respective wiring.	[US 2009/0045925]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/01/2021